DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This is in response to applicant’s amendment/response filed on 2/19/2021, which has been entered and made of record. Claims 1-2, 6-7, 9-12, 15-17, and 19-20 have been amended. Claims 3 and 13 have been cancelled. No Claim has been added. Claims 1-2, 4-12, and 14-20 are pending in the application. 
The objection to Claim 15 is withdrawn in view of the amendments to the independent Claim 15.
The rejections of Claims 10 and 20 under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the independent Claims 10 and 20.
Response to Arguments
Applicant's arguments filed on 2/19/2021 have been fully considered but they are not persuasive. 
Applicant submits “the feature of detecting a designated region including at least one object related to content among objects included in an image cannot be derived from Lin." (Remarks, p. 11). 
The examiner disagrees with Applicant’s conclusion.  

The arguments regarding independent claim 11 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a part of a body” in claims 2 and 12 is used by the claim to mean “a part of a body other than a face,” while the accepted meaning is “a part of a body” includes a face. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8,  10, 11-12, 14-15, 17-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2020019663 A1. The English .

Regarding Claim 1, Lin discloses An electronic device (¶3 reciting “a method,  device”. Figs. 5A, 8) comprising: 
a display; (¶78 reciting “As shown in FIG. 5a, the device mainly includes: a display module 51")
a processor operatively connected to the display; and 
a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: (¶91 reciting “As shown in FIG. 8, an electronic device 80 according to an embodiment of the present disclosure includes a memory 81 and a processor 82.” ¶93 reciting “the processor 82 is configured to run the computer-readable instructions stored in the memory 81, so that the electronic device 80 executes the aforementioned face-based special effect generation method of the various embodiments of the present disclosure.” Fig. 1 showing the method.)
obtain a first image, (Fig. 1, Step S1. ¶48 reciting “Step S1: Display a standard face image.”)
detect a designated region including at least one object related to content generation in the first image, (¶49 disclosing detecting a designated region (i.e. key point positioning) by using, and reciting “If the target object is a human face, then the key points of the face need to be acquired, and if the target image is a house, then the  Take the human face as an example to illustrate the method of obtaining key points. The contour of the face mainly includes 5 parts of eyebrows, eyes, nose, mouth and cheeks, and sometimes also the pupils and nostrils. Generally speaking, a more complete description of the contour of the face is achieved…. Extracting face key points on the image is equivalent to finding the corresponding position coordinates of each face contour key point in the face image, that is, key point positioning. This process needs to be carried out based on the features corresponding to the key points. After clearly identifying the image feature of the key point, search and compare the image based on this feature to accurately locate the location of the key point on the image”. In other words, Lin discloses detecting key point positioning, corresponding to a designated region. In addition, Lin, in ¶49, discloses the features include eyebrows, eyes, nose mouth, cheeks, pupils and nostrils etc., which correspond to at least one object related to the content in the image. Further, ¶65 reciting “”the standard face image is divided into multiple areas, such as eye area, nose area, mouth area, cheek area, eyebrow area, forehead area, etc., each area includes optimized feature points. The optimized feature points refer to the more representative feature points that are screened out after data analysis. These feature points represent the area in which they are located.”)
display a content generation tool on the display, (¶53 disclosing a configuration interface corresponding to a content generation tool, and reciting “when the resource package is selected, the resource package is analyzed and the configuration interface is displayed. . .  The configuration interface includes the attribute parameters of the glasses. The attribute parameters include 
receive a first user input for generating or editing at least one content through the displayed content generation tool, (¶52 disclosing a special effect corresponding to the content, and reciting “Step S3: In response to the received special effect creation operation, special effects are created on the standard face image.”, further, ¶53 reciting “the user can adjust the position by dragging the zoom box of the 2D sticker, adjust the size of the 2D sticker by dragging the corner of the 2D sticker zoom box, and zoom the standard person by the canvas zoom command Face image, indirectly achieve the effect of adjusting the size of the 2D sticker; the rotation center can be set to any feature point, you can use the mouse to click or directly enter the feature number in the configuration interface, after selecting the rotation center, the 2D sticker can be rotated according to Command to rotate around the center of rotation.”)
determine attribute information about the at least one content at least partially based on the designated region or the first user input, (¶54 disclosing generating the parameters of the special effect, i.e. the content. Further, ¶55 disclosing determining the parameters about the content based on the standard face image, and reciting “ the parameters of the special effect include at least the position of the special effect and the size of the special effect; in this embodiment, the position of the special effect and the size of the special effect are the relative position and relative size of the special effect in the and 
store the determined attribute information and the at least one content in the memory. (¶55 reciting “ The special effect coefficient may also include the center of rotation, and the center of rotation can be directly represented by the feature point. At this time, only the number of the feature point needs to be recorded; if it is a rotation center other than the feature point, the center point can be recorded as above Method to record the center of rotation, in particular, the center of rotation and the center point can coincide.”)
However, Lin does not explicitly disclose to display a guide indicating the designated region.
Jeong teaches “an image capturing method thereof that can display a capture guide on a preview screen and optimize the arrangement of persons in a photographic image.” (¶3). Further Jeong in Figs. 4A-4D showing a guide indicating a designated region on displayed face. ABS recites “ The image capturing method of a terminal includes recognizing a face in an image displayed on a preview screen in a capture mode, overlaying a capture guide on the preview screen according to the recognized face, and capturing the image when the image is arranged to substantially correspond to the capture guide.” Further, ¶52 recites “as shown in FIG. 4A, it detects the coordinates of the face and overlays the capture guide on the preview screen.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Lin) to display a guide indicating the designated region for the user (taught by Jeong). The 

Regarding Claim 2, Lin in view of Jeong discloses The electronic device of claim 1, wherein the instructions are further configured to cause the processor to: 
identify at least one feature point included in the at least one object, 
detect a first designated region based on the at least one feature point, if the at least one feature point includes information related to a face included in the  at least one object, and (Lin, ¶49 reciting “If the target object is a human face, then the key points of the face need to be acquired, and if the target image is a house, then the key points of the house need to be acquired. Take the human face as an example to illustrate the method of obtaining key points. The contour of the face mainly includes 5 parts of eyebrows, eyes, nose, mouth and cheeks, and sometimes also the pupils and nostrils.. . . Extracting face key points on the image is equivalent to finding the corresponding position coordinates of each face contour key point in the face image, that is, key point positioning. This process needs to be carried out based on the features corresponding to the key points. After clearly identifying the image feature of the key point, search and compare the image based on this feature to accurately locate the location of the key point on the image” (¶49). In other words, Lin discloses detecting key point positioning, corresponding to a designated region. In addition, Lin, in ¶49, 
detect a second designated region different from the first designated region, based on the at least one feature point, if the at least one feature point includes information related to a part of a body included in the at least one object. (Jeong, ¶34 reciting “When substantially a whole body is included in an image, the face recognition unit 112 detects the coordinates of the person rather than the face, i.e., only a position of a person displayed in the screen”. The suggestions/motivations for the combination would have been the same as that of Claim 1 rejections.)

Regarding Claim 4, Lin in view of Jeong discloses The electronic device of claim 2, wherein the instructions are further configured to cause the processor to: 
determine position information about the at least one content at least partially based on the at least one feature point, and 
store the determined position information as the attribute information or a portion thereof.
(Lin, ¶55 disclosing determining position information about the special effect (i.e. the content) and storing the information as the attribute information, and reciting “ the parameters of the special effect include at least the position of the special effect and the size of the special effect”)

Regarding Claim 5, Lin in view of Jeong discloses The electronic device of claim 1, wherein the instructions are further configured to cause the processor to: 
determine relative size information of the at least one content with respect to the designated region, and 
store the determined relative size information as the attribute information or a portion thereof.
(Lin, ¶55 disclosing determining relative size information about the special effect (i.e. the content) and storing the information as the attribute information, and reciting “ the parameters of the special effect include at least the position of the special effect and the size of the special effect; in this embodiment, the position of the special effect and the size of the special effect are the relative position and relative size of the special effect in the standard face image.”)

Regarding Claim 7, Lin in view of Jeong discloses The electronic device of claim 1, wherein the first user input includes a drawing input on the display using a pen or a part of a user's body. (¶53 reciting “the user can adjust the position by dragging the zoom box of the 2D sticker, adjust the size of the 2D sticker by dragging the corner of the 2D sticker zoom box, and zoom the standard person by the canvas zoom command Face image”, in addition, ¶102 disclosing the user can do picture drawing input on a touch screen, and reciting “picture drawing input performed on the touch screen as characters or images.”)

Regarding Claim 8, Lin in view of Jeong discloses The electronic device of claim 1, wherein the instructions are further configured to cause the processor to:
obtain a second image including the at least one object or a different object, (Lin, ¶56 disclosing acquiring a face image (corresponding to the second image including the object: face) from the image sensor. Further, ¶57 reciting “the face image is different from the standard face image.”)
receive a second user input for selecting the stored at least one content, (Lin, ¶61 reciting “In this step, according to the number of the reference point and the special effect parameter generated in step S4, the same special effect as that on the standard face image is generated on the face image recognized from the camera.”, and thus disclosing selecting the stored special effect parameters, i.e. the content.)
synthesize at least a portion of the second image and the selected at least one content at least partially based on the attribute information of the selected at least one content, and 
display the synthesized second image on the display.
(Lin, ¶61 reciting “In this step, according to the number of the reference point and the special effect parameter generated in step S4, the same special effect as that on the standard face image is generated on the face image recognized from the camera.”, and thus disclosing selecting the stored special effect parameters, i.e. the content.)

Regarding Claim 10, Lin in view of Jeong discloses The electronic device of claim 8, wherein the instructions are further configured to cause the processor to: 
identify at least one feature point included in the at least one object, 
adjust a ratio of the selected at least one content at least partially based on the identified at least one feature point, and 
synthesize the adjusted at least one content and at least a portion of the second image.
(Lin, ¶63 disclosing identifying feature points and adjusting the ratio of the content, and reciting “calculate the size of the special effect, and scale the special effect on the first face image. In this way, the step of using the reference point and the parameters of the special effect to map the special effect to the first face image is completed.”)

Claim 11, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 12, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 13, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 14, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 15, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 17, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.
Claim 18, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.
Claim 20, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2020019663 A1. The English machine translation of the original Chinese document is used in the detailed rejections below. The machine translation is enclosed with this office action.), and in view of Jeong (US 20080297617 A1), and further in view of Park et al. (US 20190058827 A1).

Regarding Claim 6, Lin in view of Jeong discloses The electronic device of claim 1.
However, Lin in view of Jeong does not explicitly disclose wherein the first image further includes depth information, and wherein the instructions are further configured to cause the processor to: 
separate the first image into an object layer including the at least one object and a background layer disposed below the object layer based on the depth information of the first image, 
determine type information such that the at least one content is included in one of a first layer disposed above the object layer and a second layer disposed between the object layer and the background layer, and 
store the determined type information as the attribute information or a portion thereof.
Using depth information to edit an image is well-known in the art. In addition, Park teaches “an apparatus for editing an image using a depth map and a method thereof.” (¶2). Further, as shown in Fig. 5, Park teaches separating the image into an object layer (foreground subject 520) and a background layer (background subject 510), and recites “The color image 500a may include color information (e.g., RGB values) of each pixel. The electronic device may display a background subject 510 and a foreground subject 520 by using the color information of each pixel included in the color image 500a.” (¶75). Further, ¶78 recites “referring to FIG. 5, the object may be inserted at a location at which a part of the background subject 510 overlaps a part of the foreground subject 520. The electronic device may compare the depth value of the object, the depth information of the image region 512 and the depth information of the image region 522 with one another. When the depth value of the object is greater than the maximum depth value of the image region 522, the electronic device may display the entire object in the image. In this case, the object may be seen to the user as being arranged forward in the image. When the depth value of the object is less than the minimum depth value of the image region 512, the electronic device may not display the object in the image. When the depth value of the object is less than the minimum depth value of the image region 522 and greater than the maximum depth value of the image 512, the electronic device may display only a part of the object that overlaps the image region 512. In this case, the object may be arranged behind the foreground subject 520 in the image, and may be seen to the user as being arranged in front of the background subject 510.” See Figs. 3, 4, 5, 6A as well. In addition, ¶68 teaches “The image processed by the image signal processor 260 may be again stored in the memory 250 for additional processing”.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Lin in view of Jeong) to adapt the method of editing an image using depth information (taught by Park). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 16, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2020019663 A1. The English machine translation of the original Chinese document is used in the detailed rejections below. The machine translation is enclosed with this office action.), and in view of Jeong (US 20080297617 A1), and further in view of Holzer et al. (US 20180227482 A1).

Regarding Claim 9, Lin in view of Jeong discloses The electronic device of claim 8.
 further comprising an acceleration sensor, 
wherein the instructions are further configured to cause the processor to: 
check a state of the electronic device by using the acceleration sensor or an optical flow of the second image, 
estimate a motion of the at least one object or the different object based on the state of the electronic device, and 
move the at least one content being displayed according to the estimated motion.
	It is well-known in the art to use an acceleration sensor to improve image editing according to an estimated motion. In addition, as shown in Fig. 7, Holzer teaches obtaining location information 706 using accelerometers, and recites “This location information 706 can be obtained from sources such as accelerometers” (¶67). Further, Holzer generating content to display according to the location information 706, and recites “In the present example embodiment, the data that has been fused together at sensor fusion block 710 is then used for content modeling 711 and context modeling 714. During this process, the subject matter featured in the images can be separated into content and context. The content can be delineated as the object of interest and the context can be delineated as the scenery surrounding the object of interest. . . . , the models provided by content modeling 711 and context modeling 714 can be generated by combining the image and location information data.” (¶69).


Claim 19, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI WANG/           Primary Examiner, Art Unit 2611